                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
PLAYERS' CONCUSSION INJURY LITIGATION MDL No. 2323

Kevin Turner and Shawn Wooden, on behalf
of themselves and others similarly situated,
                                              Plaintiffs,
             v.
National Football League and NFL Properties, LLC,
successor-in-interest to NFL Properties, Inc.,
                                         Defendants.

 THIS DOCUMENT RELATES TO:

 Mokaram Law Firm v. Kareem Kelly
 Attorney Lien Dispute
 (Doc. Nos. 7868, 7880)


                                               ORDER

       AND NOW, this      ~~day of ~                        , 20 19, upon consideration of the

Attorney Lien identified above and the Report and Recommendation of United States Magistrate

Judge David R. Strawbridge (ECF    No./ObtJf), it is ORDERED that:
       1.     The Report and Recommendation is ADOPTED;

       2.     The funds currently withheld for- counsel fee, representing 17% of Mr. Kelly's

              Monetary Award, and the funds withheld for costs, are APPORTIONED as

              follows:

              a. Goldberg, Persky & White, P.C., shall receive the entirety of the withheld fees,

                   plus $7,036.17 in costs;

              b. Mr. Kelly shall receive the balance of the funds withheld for attorney costs but

                   not approved for reimbursement to counsel ($1,300.00); and

                                                   1
       3.     The 5% portion of Mr. Kelly's Monetary Award that is currently withheld in the

              Attorneys' Fees Qualified Settlement Fund pursuant to the Court's June 27, 2018

              Order Regarding Withholdings for Common Benefit Fund (Doc. No. 10104), to the

              extent any of these funds are later released for payment to individual attorneys,

              shall be APPORTIONED entirely to Goldberg, Persky & White, P .C.

       The Claims Administrator is ORDERED to disburse the withheld funds in accordance

with this decision, the provisions of the Settlement Agreement, and all Court Orders regarding

implementation.

                                                  BY THE COURT:




                                                  ANITA B. BRODY, J.




                                              2
